DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims dated 7/20/2020.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  On line 10 of claim 11, “detachable module” should be changed to “the detachable module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





5.	Claim 11 recites the limitation "the second direction".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets it as “a second direction”.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1,2, 5, 6, 8-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN203025621 (hereinafter D1) in view of Chia et al. U.S. Patent 10,674,620 (hereinafter D2).

Regarding claims 1 and 6, D1 teaches an electronic device with capability of lever ejection comprising: 
a case module (10; figures 2-6); 
at least one detachable module (“disk module” disposed in extraction frame 20; see figure 5 and page 12, line 15 of English translation) detachably installed on the case module (10) and slidable relative to the case module (10) to an engaging position (see figure 5) along a first direction (see arrow in figure 5), an electrical connector (implicitly taught) of the at least one detachable module being mated with an mating electrical connector (13; figure 5) when the at least one detachable module is located at the engaging position; and 
at least one lever mechanism (14 + 21 + 22 + 23 + 24 + 231 + 232; figure 3) for driving the at least one detachable module to slide relative to the case module along a second direction (see arrow in figure 6) opposite to the first direction, the at least one lever mechanism comprising: 
a lever component (21 + 23 + 24; figure 3) comprising: 
an operating portion (231; figure 2) exposed out of a front side (see figure 2) of the at least one detachable module; 
an abutting portion (22; figure 4) located between the at least one detachable module and the case module; and 
a pivoting portion (232; figure 4) fixedly connected to the operating portion and the abutting portion (22) and located between the operating portion (231) and the abutting portion (22), the pivoting portion (232) being pivotally disposed on a lateral side of the at least one detachable module adjacent to the front side of the at least one detachable module; and 
an abutting component (14; figure 4) fixed on the case module and located at a position corresponding (see figures 2-6) to the abutting portion (22) for abutting against the abutting portion (22); 
wherein when the operating portion (231; figure 2) of the lever component is operated to drive (see figures 2-6) the lever component to pivot (see figures 5-6) relative to the at least one detachable module along a first pivoting direction (see figure 5; when operating portion 231 is moved to the right), the abutting portion (22) abuts against the abutting component to drive the at least one detachable module to slide along the second direction (see figure 6; when the operating portion is moved to the left) to a disengaging position, so that the electrical connector of the at least one detachable module is disengaged (see figure 6) from the mating electrical connector of the at least one circuit board.

However, D1 does not specifically teach at least one circuit board installed on the case module such that the circuit board comprises the mating electrical connector. 

Note: the specification does not disclose any details and/or criticality of said circuit board.  It appears the claimed circuit board merely acts as a connector or just a board carrying said connector.

D2, in the same field of endeavor, teaches a case module (81; figure 8A) having at least one circuit board (10; figures 7A-8A) installed thereon such that the circuit board comprises a mating electrical connector (16; figure 7A) for mating with a connector (“line card connector 86”; see column 7, lines 1-5) of a detachable module. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a circuit board acting as a module adapter to the case module of D1, as suggested by D2, to enhance the adaptability for accommodating different types of modules/connectors. 



    PNG
    media_image1.png
    558
    612
    media_image1.png
    Greyscale
-*-
Regarding claim 2, D1 also teaches the electronic device of claim 1, wherein the at least one lever mechanism further comprises a lateral plate component (see label in above figure 4 of D1) disposed on the lateral side of the at least one detachable module, and the lever component is pivoted to the lateral plate component.

Regarding claim 5, D1 also teaches the electronic device of claim 2, further comprising at least one guiding component (the grooves on the left/right side of 10; see figure 4 of D1) fixed on the case module and located at a position corresponding to the lateral plate component, the lateral plate component slidably cooperating with the at least one guiding component to guide the at least one detachable module to slide relative to the case module along the first direction or the second direction.

Regarding claim 8, D1 also teaches the electronic device of claim 1, wherein the operating portion (231), the abutting portion (22) and the pivoting portion (232) are integrally formed (see figure 4 of D1).

    PNG
    media_image2.png
    513
    552
    media_image2.png
    Greyscale


Regarding claim 9, D1 also teaches the electronic device of claim 8, wherein a straight line distance between (see above figure 4 of D1) the pivoting portion and the abutting portion is less than a straight line distance between (see figure 4 of D1) the pivoting portion and the operating portion.

Regarding claim 10, D1 teaches the electronic device of claim 1, wherein a straight line distance between (see above figure 4 of D1) the pivoting portion and the abutting portion is less than a straight line distance between (see figure 4 of D1) the pivoting portion and the operating portion.

Regarding claims 11 and 16, D1 teaches a lever mechanism (14 + 21 + 22 + 23 + 24 + 231 + 232; figure 3) adapted for a detachable module (“disk module” disposed in extraction frame 20; see figure 5 and page 12, line 15 of English translation)  detachably installed on a case module (10; figures 2-6), the detachable module being slidable relative to the case module along a first direction (see arrow in figure 5) to an engaging position (see figure 5), an electrical connector (implicitly taught by D1) of the detachable module being mated with a mating electrical connector (13; figure 5) of the case module, the lever mechanism comprising: 
a lever component (21 + 23 + 24; figure 3) comprising: 
an operating portion (231; figure 2) exposed out of a front side (see figure 2) of the detachable module; 
an abutting portion (22; figure 4) located between the detachable module and the case module; and 
a pivoting portion (232; figure 4) fixedly connected to the operating portion and the abutting portion (22) and located between the operating portion (231) and the abutting portion (22), the pivoting portion (232) being pivotally disposed on a lateral side (see figures 2-6) of the detachable module adjacent to the front side of the detachable module; and 
an abutting component (14; figure 4) fixed on the case module and located at a position corresponding to the abutting portion for abutting against the abutting portion (22); wherein 
when the operating portion (231) of the lever component is operated to drive (see figures 2-6) the lever component to pivot (see figures 2-6) relative to the detachable module along a first pivoting direction (see figure 5; when operating portion 231 is moved to the right), the abutting portion (22) abuts against the abutting component (14) to drive the detachable module to slide along a second direction (see arrow in figure 6) to a disengaging position (see figure 6), so that the electrical connector of the detachable module is disengaged from the mating electrical connector.

However, D1 does not specifically teach at least one circuit board installed on the case module such that the circuit board comprises the mating electrical connector. 

D2, in the same field of endeavor, teaches a case module (81; figure 8A) having at least one circuit board (10; figures 7A-8A) installed thereon such that the circuit board comprises a mating electrical connector (16; figure 7A) for mating with a connector (“line card connector 86”; see column 7, lines 1-5) of a detachable module. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a circuit board acting as a module adapter to the case module of D1, as suggested by D2, to enhance the adaptability for accommodating different types of modules/connectors. 


    PNG
    media_image1.png
    558
    612
    media_image1.png
    Greyscale


Regarding claim 12, D1/D2 also teaches the lever mechanism of claim 11, further comprising a lateral plate component (see label in above figure 4 of D1)  disposed on the lateral side of the detachable module, and the lever component being pivoted to the lateral plate component.

Regarding claim 15, D1/D2 also teaches the lever mechanism of claim 12, wherein the lateral plate component slidably cooperates with at least one guiding component (the grooves on the left/right side of 10; see figure 4 of D1)  of the electronic device to guide the detachable module to slide relative to the case module along the first direction or the second direction.

Regarding claim 18, D1/D2 also teaches the lever mechanism of claim 11, wherein the operating portion (231 of D1), the abutting portion (22 of D1) and the pivoting portion (232 of D1) are integrally formed (see figure 4 of D1).


    PNG
    media_image2.png
    513
    552
    media_image2.png
    Greyscale


Regarding claim 19, D1/D2 also teaches the lever mechanism of claim 18, wherein a straight line distance (see above figure 4 of D1) between the pivoting portion (232) and the abutting portion (22) is less than a straight line distance (see above figure 4 of D1) between the pivoting portion and the operating portion (231).

Regarding claim 20, D1/D2 also teaches the lever mechanism of claim 11, wherein a straight line distance (see above figure 4 of D1) between the pivoting portion and the abutting portion is less than a straight line distance (see above figure 4 of D1) between the pivoting portion and the operating portion.

9.	Claim 3, 4, 7, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and in further view of Chang et al. U.S. Patent 8,531,847 (hereinafter D3).
Regarding claim 3, as mentioned above, D1/D2 teaches the electronic device of claim 2.
However, D1/D2 does not teach the at least one lever mechanism further comprises a resilient component, and two ends of the resilient component are respectively connected to the lever component and the lateral plate component to provide a resilient force to drive the lever component to pivot along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree.

D3 suggests the usage of a resilient component (500; figure 1) having two ends (520 and 540; figure 1) respectively connected to a lever component (300; figure 1) and a lateral plate component (200; figure 1) to provide a resilient force to drive (see figures 1-5) the lever component to pivot (see figures 1-5) along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree (see figures 1-5). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the electronic device of D1/D2 with a resilient component, as suggested by D3, arranging such that two ends of the resilient component are respectively connected to the lever component and the lateral plate component to provide a resilient force to drive the lever component to pivot along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree, to optimize the engaging/disengaging operation of said lever component.

Regarding claim 4, D1/D2/D3 also teaches the electronic device of claim 3, further comprising at least one guiding component (the grooves on the left/right side of 10; see figure 4 of D1) fixed on the case module and located at a position corresponding to the lateral plate component, the lateral plate component slidably cooperating (see figures 2-6 of D1) with the at least one guiding component to guide the at least one detachable module to slide relative to the case module along the first direction or the second direction (see figures 2-6 of D1).

Regarding claim 7, as mentioned above, D1/D2 teaches the electronic device of claim 6.
However, D1/D2 does not teach the at least one lever mechanism further comprises a resilient component, and two ends of the resilient component are respectively connected to the lever component and the at least one detachable module.

D3 suggests the usage of a resilient component (500; figure 1) having two ends (520 and 540; figure 1) respectively connected to a lever component (300; figure 1) and a detachable module (200; figure 1). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the electronic device of D1/D2 with a resilient component, as suggested by D3, arranging such that two ends of the resilient component are respectively connected to the lever component and the detachable module to optimize the engaging/disengaging operation of said lever component.

Regarding claim 13, as mentioned above, D1/D2 teaches the electronic device of claim 12.
However, D1/D2 does not teach the at least one lever mechanism further comprises a resilient component, and two ends of the resilient component are respectively connected to the lever component and the lateral plate component to provide a resilient force to drive the lever component to pivot along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree.

D3 suggests the usage of a resilient component (500; figure 1) having two ends (520 and 540; figure 1) respectively connected to a lever component (300; figure 1) and a lateral plate component (200; figure 1) to provide a resilient force to drive (see figures 1-5) the lever component to pivot (see figures 1-5) along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree (see figures 1-5). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the electronic device of D1/D2 with a resilient component, as suggested by D3, arranging such that two ends of the resilient component are respectively connected to the lever component and the lateral plate component to provide a resilient force to drive the lever component to pivot along the first pivoting direction continuously after the lever component pivots along the first pivoting direction over a predetermined degree, to optimize the engaging/disengaging operation of said lever component.

Regarding claim 14, D1/D2/D3 also teaches the lever mechanism of claim 13, wherein the lateral plate component slidably cooperates with at least one guiding component (the grooves on the left/right side of 10; see figure 4 of D1) of the electronic device to guide the detachable module to slide relative to the case module along the first direction or the second direction (see figures 2-6 of D1).

Regarding claim 17, as mentioned above, D1/D2 teaches the electronic device of claim 16.
However, D1/D2 does not teach the at least one lever mechanism further comprises a resilient component, and two ends of the resilient component are respectively connected to the lever component and the at least one detachable module.

D3 suggests the usage of a resilient component (500; figure 1) having two ends (520 and 540; figure 1) respectively connected to a lever component (300; figure 1) and a detachable module (200; figure 1). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the electronic device of D1/D2 with a resilient component, as suggested by D3, arranging such that two ends of the resilient component are respectively connected to the lever component and the detachable module to optimize the engaging/disengaging operation of said lever component.

					Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841